Whitfield, C.
The court was entirely right in submitting the question of punitive damages to the jury. The evidence showed overwhelmingly gross and wanton recklessness on the part of the appellant. It was of no sort of consequence that the show people wanted to hurry up the conductor. The evidence shows plainly that the engineer knew the rules of the company; that he was required to be on the siding at Burdette at least five minutes before the north-bound passenger arrived at 7:42 a. m.; that he had a time-table and a watch; that he did not send any flagman down in front of the train; and that he himself was so much in doubt, when he started, as to whether he had time to make the siding, that he asked the conductor what he thought about it, and that he was a new engineer, who had seen very little service. Indeed, it is useless to fill this opinion with the testimony in the case. It is quite enough to say that the testimony overwhelmingly shows the result to be a righteous one.
On the testimony in the record, we cannot say that the verdict is at all excessive. ■ Affirmed.
Per Curiam. The above opinion is adopted as the opinion of the court, and for the reasons therein indicated the judgment is affirmed.